Citation Nr: 9903213	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, including as secondary to the service-connected otitis 
media.

2.  Entitlement to a compensable rating for otitis media.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from June 29, 1945 to 
December 7, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1991 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss and denied a compensable rating for 
otitis media.  The veteran testified before a hearing officer 
in March 1992 and in a November 1992 decision, the hearing 
officer confirmed the denials.  Additional evidence was 
submitted and the RO again denied the claims in a July 1993 
rating decision.  


REMAND

In August 1997, the Board remanded the case to the RO for 
additional development, including an examination.  The 
veteran was scheduled for an examination; however, he failed 
to report.  The RO sent correspondence to him to ask if he 
was willing to report to such examination.  He did not reply.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Court or the Board confers on a veteran 
(or claimant) the right to compliance with the remand orders, 
as a matter of law, and the Secretary of Veterans Affairs has 
a concomitant duty to ensure compliance with the terms of a 
remand.  Nonetheless, the duty to assist is not a one-way 
street, and a veteran has a corresponding duty to provide 
requested information in a timely fashion and to report to 
scheduled VA examinations.  Additionally, VA regulations 
provide that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  It is 
further provided that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increased compensation benefits, the claim shall be denied.  
See 38 C.F.R. § 3.655(b) (emphasis added).  

The Board finds that the RO made sufficient attempts to 
complete the development requested in the August 1997 remand.  
However, the veteran has not been informed of the 
consequences for failing to report to a VA examination.  As 
such, the case must be returned to the RO for additional 
development.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following:  

1.  The RO should make another attempt to 
contact the veteran and schedule him for 
a VA examination (with at least 30 days 
notice) at a mutually convenient time in 
order to determine the current severity 
of his otitis media and the etiology of 
his bilateral hearing loss.  
Additionally, he should be fully advised 
of the consequences of failing to report 
to such examination.  The examiner should 
refer to the Board's previous remand and 
provide all the requested information.  

2.  Thereafter, the RO should 
readjudicate the claims.  If either claim 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case (which includes the provisions of 
38 C.F.R. § 3.655(b) if relevant) and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -
